Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 14 and 20 disclose “generate a feature vector for the software project based on the software features of the software project, the feature vector being a data structure of elements in which each element is a numerical value indicating whether a particular software feature corresponding to the element is among the software features of the software project as determined from the descriptive information”. However, it appears that the feature vector would have a numerical value indicating that all features in the feature vector would be present in the software project since the feature vector is based on software features identified from the descriptive information from the software project. Since the software project’s information is used to generate the feature vector, 
Similarly, the binary values of claims 2 and 15 present the same issue. Since the feature mask is determined from the software features of the software project, then the corresponding elements to the software features in feature mask would be present in the features determined from the project’s descriptive information. 
Appropriate correction is needed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 – 3, 5, 9 – 16 and 18 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 20190318366 issued to Marcos Carranza et al (hereinafter referred to as Carranza) in view of U.S. Patent Application Publication No. 2018/0276562 issued to Muiris Woulfe et al (hereinafter referred to as Woulfe).
As to claim 1, Carranza discloses a processor (processor, etc., see Carranza: Para. 0066); and 
a memory device includes instructions that are executable by the processor (memory, etc., see Carranza: Para. 0066) for causing the processor to: 
analyze descriptive information about a software project to determine software features of the software project, the software features being functional characteristics of the software project (extracting features from descriptive information, see Carranza: Abstract, Para. 0098, 0106, 0113, 0118, and extraction of features from source code, repositories, software commits, etc., see Carranza: Para. 0045 - 0056); 
generate a feature vector for the software project based on the software features of the software project (feature vectors of extracted software elements, see Carranza: Para. 0045 - 0056), and 



(software is committed to the repository and may be queried, see Carranza: Para. 0044 – 0048, and feature vectors are stored in the compliance database and may be queried, see Carranza: Para. 0055 - 0058).
While Carranza discloses the feature vectors may be code vectors or bigram vectors (see Carranza: Para. 0045 – 0048 and 0061), Carranza does not explicitly disclose the feature vector being a data structure of elements in which each element is a numerical value indicating whether a particular software feature corresponding to the element is among the software features of the software project as determined from the descriptive information.
Woulfe teaches the feature vector being a data structure of elements in which each element is a numerical value indicating whether a particular software feature corresponding to the element is among the software features of the software project as determined from the descriptive information (feature vectors metrics are converted into binary representation to train the machine learning model, see Woulfe: Para. 0024).
Carranza and Woulfe are analogous due to their disclosure of identifying issues in software using feature vectors of the source code.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Carranza’s use of determining feature vectors from descriptive information for software projects with Woulfe’s use of numerical representation of the feature vectors in order to use machine learning models for identification of bugs in software code.

receive a search query for identifying one or more software projects from among the plurality of software projects having a particular set of software features (query the compliance database based on features (non-compliant software commits) to determine solutions from other software commits, see Carranza: Para. 0070 - 0075); 
in response to the search query, generate a feature mask based on the particular set of software features (feature vectors generated to query for suggestions to overcome detected compliance issues, see Carranza: Para. 0055), the feature mask being another data structure of elements in which each element is a binary value indicating whether a respective software feature corresponding to the element is among the particular set of software features to be searched (binary representation for feature vectors and searching of source code repositories, see Woulfe: Para. 0022 – 0024, 0043 – 0045, 0071, 0079, 0081 - 0082); and 
execute a search process for the one or more software projects by comparing the feature mask to each feature vector among the plurality of feature vectors, wherein the search process yields a subset of feature vectors from among the plurality of feature vectors having the particular set of software features (feature vector is queried against representative feature vectors to determine potential suggestions  to overcome detected compliance issues, see Carranza: Para. 0055).


generate a modified feature vector based on the feature mask (the feature vector to be used by the CI for querying may be tagged with the compliance issue identified, see Carranza: Para. 0055); 
determine a plurality of vector distances based on the modified feature vector and the subset of feature vectors resulting from the search process, each vector distance among the plurality of vector distances being determined between the modified feature vector and a respective feature vector among the subset of feature vectors (distance score between bigram string similarity of feature vectors, see Carranza: Para. 0061); and 
determine that a closest match to the software project is whichever software project among the plurality of software projects has a smallest vector distance among the plurality of vector distances (solutions are determined based on distance score/similarity matching with the feature vectors for compliance querying, see Carranza: Para. 0061).




(extracting features from descriptive information, see Carranza: Abstract, Para. 0098, 0106, 0113, 0118, and exchange of data with external machines, see Carranza: Para. 0095).


As to claim 9, Carranza modified by Woulfe discloses wherein the memory device further includes instructions that are executable by the processor for causing the processor to obtain the descriptive information about the software project from part of the software project (extracting features from descriptive information of the software commit, see Carranza: Abstract, Para. 0098, 0106, 0113, 0118).

As to claim 10, Carranza modified by Woulfe discloses wherein the memory device further includes instructions that are executable by the processor for causing the processor to obtain the descriptive information about the software project from a configuration file or a readme file provided with the software project (software project files running at a company stored in the repository  may be used for retrieving and analyzing software commits for compliance issues, see Carranza: Para. 0033 - 0034).

(generating feature vectors for compliance detection of source code, see Carranza: Para. 0035 – 0041, 0046 - 0047).

As to claim 12, Carranza modified by Woulfe discloses wherein the memory device further includes instructions that are executable by the processor for causing the processor to determine the software features of the software project by: 
determining a plurality of counts corresponding to a plurality of textual terms in the descriptive information, each respective count among the plurality of counts indicating how many times a respective textual term is present in the descriptive information (matches may be made based on frequency of character groupings in each text and using a distance score, see Carranza: Para. 0061); 
determining a subset of textual terms from among the plurality of textual terms having respective counts above a predefined threshold (two letter groupings are used for matching based on frequency the groupings occur in each text, see Carranza: Para. 0061); and 
designating the subset of textual terms as the software features for the software project (strings that need to be changed/corrected are identified for correction using the matched solutions based on the frequency of the letter/character grouping, see Carranza: Para. 0061).

(detection of compliance issues using machine learning models, see Carranza: Para. 0016, 0020 – 0024, 0027, and self-learning machines, see Carranza: Para. 0089).

Claims 14 – 16 and 18 - 19 are rejected using similar rationale to the rejection of claims 1 – 3, 10 and 12 above, respectively.
Claim 20 is rejected using similar rationale to the rejection of claim 1 above.

Claims 4, 6 – 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carranza modified by Woulfe as applied to claims 5 and 15 above, and further in view of U.S. Patent Application Publication No. 2010/0241469 issued to Juergen Weigert (hereinafter referred to as Weigert).
As to claim 4, Carranza modified by Woulfe discloses wherein the memory device further includes instructions that are executable by the processor for causing the processor to generate the modified feature vector based on the feature mask.
However, Carranza modified by Woulfe does not explicitly disclose performing a bitwise AND operation between the modified feature vector and the feature mask. 

(binary scan for comparing debug file information to the source file binary for the software package, see Weigert: Para. 0068).
Weigert, Carranza and Woulfe are analogous due to their disclosure of identifying issues in software using vector representations of the source code.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Carranza and Woulfe’s use of determining feature vectors from descriptive information for software projects with Weigert’s use of binary scan for comparison of software package binaries to a debug binary in order to perform software due diligence by detecting compliance defects and review licensing compatibility and compliance.

As to claim 6, Carranza modified by Woulfe discloses the limitations of claim 5 substantially as claimed; however, Carranza modified by Woulfe does not explicitly disclose wherein the at least one source includes one or more websites.
Weigert teaches wherein the at least one source includes one or more websites (searching of source code, license information, public comments, etc. that originate from web pages, forums, etc., see Weigert: Para. 0042, 0054, 0058 – 0065).
Weigert, Carranza and Woulfe are analogous due to their disclosure of identifying issues in software using vector representations of the source code.



As to claim 7, Carranza modified by Woulfe and Weigert discloses wherein the one or more websites include a discussion thread for discussing the software project and a repository for storing source code for the software project (public comments on a web page or forums, see Weigert: Para. 0054).

As to claim 8, Carranza modified by Woulfe and Weigert discloses wherein the descriptive information includes keywords characterizing the software project on the one or more websites (source code, information, licensing information, etc. are reviewed for compliance on the web pages, forums, etc. see Weigert: Para. 0042, 0054, 0058 - 0065).

Claim 17 is rejected using similar rationale to the rejection of claim 6 above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774.  The examiner can normally be reached on M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164